Citation Nr: 1609210	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for chronic myelogenous leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

These matters were previously before the Board in August 2012 and again in September 2014, and in each instance they were remanded for indicated development.  This development included the scheduling of a hearing.  A hearing before the undersigned was held in May 2013.  A transcript of that proceeding has been associated with the claims file.  Following developments undertaken, the appealed issues now return to the Board for further review.  

The Board in September 2014 referred the issue of entitlement to service connection for a kidney disability, as raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that the AOJ has taken action on the issue, and is it accordingly again referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   



FINDINGS OF FACT

1. The Veteran did not have service within the borders of the Republic of Vietnam.
 
2. The Veteran was not exposed to herbicides in service; his diabetes mellitus, type II, did not have its onset in service and was not diagnosed within one year of separation, and is not otherwise causally related to service.

3. The Veteran's chronic myelogenous leukemia did not have its onset in service and was not diagnosed within one year of separation, and is not otherwise causally related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for chronic myelogenous leukemia have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  

A VA letter issued in November 2005 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, examination reports, and the statements of the Veteran.

While VA medical opinions with regard to the service connection claims were not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d)  to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81   (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's diabetes mellitus, diagnosed more than three decades after he separated from service, is the result of his military service.  The record in this case is also negative for any indication, other than the operation of an inapplicable statutory presumption, that the Veteran's chronic myelogenous leukemia, also diagnosed over three decades after he separated from service, is the result of his military service or is the result of any service-connected disability.  As discussed below, the Veteran's assertions that he may have been exposed to herbicide agents are not supported by his self-report of the nature of this asserted exposure or by what is known about herbicide agents used in Vietnam.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  The Veteran's claim for service connection for chronic myelogenous leukemia as secondary to claimed diabetes mellitus, type II, cannot be supported as a matter of law, because service connection for diabetes mellitus is herein denied.  38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, there are no medical issues to be addressed for either claim.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) , 5103A, or 38 C.F.R. § 3.159.

The Board is also satisfied that the requirements of the Board's September 2014 remand have been substantially fulfilled.  This included associating with the record a copy of the U.S. Army and Joint Services Records Research Center's (JSRRC's) memorandum shown in M21-1MR, IV.ii.2.C.10.m, which addresses contentions of direct exposure to herbicide agents stored or transported aboard ships where the Veteran was stationed in service.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board may accordingly proceed with adjudication of the claims on the merits.

II. Claims for Service Connection Based on Herbicide 
Agents Exposure and as Secondary to Service-Connected Disability

Applicable Laws 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Certain diseases, including diabetes mellitus and leukemia, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e)  (2015).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 C.F.R. § 3.313(a)  (2015).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e)  to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e)  for herbicide-related diseases is applicable.

When presumption of herbicide exposure has not been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir. 1994).

Factual Background and Analysis

The Veteran contends that he was exposed in service to herbicide agents including Agent Orange while stationed aboard the USS Bon Homme Richard, and that as a result developed diabetes mellitus, type II.  He contends that he developed chronic myelogenous leukemia as secondary to his diabetes mellitus, type II.  

Preliminarily, the Board observes that VA and private treatment records reflect the diagnosis of chronic myelogenous leukemia in late 2004 or early 2005, and diagnosis of diabetes mellitus, type II, in October 2002.  As such, the Board finds the Veteran has established these current disabilities.  Hickson v. West, 12 Vet. App. 247, 253   (1999).  Additionally, diabetes mellitus is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure, whereas chronic myelogenous leukemia is not.

At his hearing the Veteran testified that his duties involved unloading pallets which were transferred from one ship to another, and that this included bombs and ordinance.  He added that there was a powdery substance on the bombs, and when he asked some people what this orange stuff was that was getting all over them, he was told that it was Agent Orange.  He asserted that in this manner he was exposed to Agent Orange in service.  In supporting statements over the course of his claim and appeal, the Veteran made substantially the same assertions.  

The Veteran has presented no evidence to support his contention that the orange powdery substance coating the bombs he unloaded was Agent Orange.  While the Veteran may have been told this in service, what is known of Agent Orange and its use in Vietnam provides no reasonable basis to believe that any powder which had coated bombs which the Veteran unloaded while aboard the USS Bon Homme Richard was Agent Orange or any other herbicide agents.  The commonly known facts concerning Agent Orange that cause the Board to find no reasonable basis for the Veteran's contended exposure are threefold:  (1) Agent Orange is a defoliant and was used as such in Vietnam - there would be no reason to coat a bomb with a defoliant; (2) Agent Orange was a liquid chemical mixture, not a powder; (3) although the chemical defoliants used in Vietnam were color coded, the chemicals themselves were not actually that color.  See The Aspen Institute, What is Agent Orange?, Agent Orange in Vietnam Program, ttp://www.aspeninstitute.org/policy-work/agent-orange/what-is-agent-orange; citing Young, Al, The History, Use and Disposition and Environmental Fate of Agent Orange (Springer, Science and Business Media, 2009), at 5 and 67; also citing Stellman, J. et al, The Extent and Pattern of Usage of Agent Orange and other Herbicides in Viet Nam, Nature, Vol. 422, April 17, 2003, 682.

Because the Veteran has not provided a plausible means of exposure to Agent Orange or other herbicide agents while in blue waters stationed aboard the USS Bon Homme Richard, and because the Veteran has not asserted that he was otherwise exposed to Agent Orange or other herbicide agents in service, the Board concludes that the evidence preponderates against the Veteran having been exposed to Agent Orange or other herbicide agents in service.  

Absent herbicide agent exposure in service, the presumption of service connection for claimed diabetes mellitus based on such exposure is not applicable.  38 C.F.R. §§ 3.307, 3.309.  The Veteran has provided no other theory of entitlement to service connection for diabetes mellitus, and the record does not otherwise support diabetes mellitus having developed in service or for years following service.  Hence, service connection for diabetes mellitus is not warranted on a direct basis, on a first-year-post-service presumptive basis, or on a herbicide agent exposure presumptive basis; service connection is accordingly not warranted for diabetes mellitus.  38 C.F.R. §§ 3.303(a)(3),(6), 3.307, 3.309(a),(e). 

The Board has considered the benefit of the doubt rule, but because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert.

The Veteran has also claimed entitlement to service connection for chronic myelogenous leukemia.  That form of leukemia, because it is not a B-cell type, is not subject to the presumption based on herbicide agent exposure in service.  38 C.F.R. § 3.309(e).  As discussed above, the record also does not support the Veteran's exposure to herbicide agents in service.  However, the Veteran has claimed entitlement to service connection for chronic myelogenous leukemia as secondary to diabetes mellitus.  The Board has herein denied service connection for diabetes mellitus, and hence the claim for service connection for chronic myelogenous leukemia as secondary to diabetes mellitus must also be denied.  38 C.F.R. § 3.310.  

Because the secondary service connection claim for chronic myelogenous leukemia is denied based on the non-service-connected status of diabetes mellitus, there is no factual question in dispute regarding that basis of claim, and the claim on that basis is appropriately denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit of doubt rule is not applicable to consideration of that basis of entitlement.  

Other theories of entitlement to chronic myelogenous leukemia are not currently raised by the Veteran and are not raised by the record.  The medical record reflects that the Veteran's chronic myelogenous leukemia was diagnosed years following service, with no indication in the record that the disease developed in service or is otherwise causally related to service, or that it was present in the first post-service year.  Hence, service connection for chronic myelogenous leukemia is also not warranted on a direct or first-year-post-service presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309.  With the preponderance of the evidence against the claim for service connection for chronic myelogenous leukemia on these bases, the benefit of the doubt doctrine is not applicable.  Gilbert.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for chronic myelogenous leukemia is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


